United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                 September 29, 2005
                        FOR THE FIFTH CIRCUIT
                        _____________________                 Charles R. Fulbruge III
                                                                      Clerk
                             No. 04-11208
                           Summary Calendar
                        _____________________

In The Matter Of: JOE GOWDY SLACK,

                                                                    Debtor.
---------------------------------

JAMES D. SLACK, JR.,
                                                                 Appellant,

                                versus

JOE GOWDY SLACK,

                                                                 Appellee.

__________________________________________________________________

           Appeal from the United States District Court
               for the Northern District of Texas0
                      USDC No. 3:03-CV-2602-K
_________________________________________________________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Appellant James Slack appeals from the bankruptcy court’s

final judgment against him in his First Amended Complaint to Revoke

Discharge of Debtor. He asserts that the bankruptcy court erred by

not revoking   the   Debtor’s   discharge   pursuant   to   11    U.S.C. §

727(d)(1) and/or 11 U.S.C. § 727(d)(2).




     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     “We apply the same standard of review as did the district

court:   the bankruptcy court’s factual findings are reviewed for

clear error; its legal conclusions and mixed questions of fact and

law, de novo.”      AT&T Universal Card Servs. v. Mercer (In re

Mercer), 246 F.3d 391, 402 (5th Cir. 2001) (en banc).                      The

bankruptcy   court’s   credibility       determinations   are   entitled    to

deference, and its factual findings may be set aside only if, after

considering the entire evidence, the reviewing court is left with

“the definite and firm conviction that a mistake has been made.”

Robertson v. Dennis (In re Dennis), 330 F.3d 696, 701 (5th Cir.

2003) (citation omitted).

     In an adversary proceeding, the plaintiff has the burden of

proving sufficient facts to sustain his claims by a preponderance

of the evidence.   See Beauboeuf v. Beaubouef (In re Beaubouef), 966
F.2d 174 (5th Cir. 1992).      After review of the record and the

briefs of the parties, we find that the bankruptcy court did not

err, clearly or otherwise, in concluding that the Appellant failed

in his burden of proof required for discharge revocation.           We find

no error in the bankruptcy court’s conclusions that the Appellant

did not show that the Debtor’s actions and mistakes were knowingly

and fraudulently made, that the Appellant did not show that the

Debtor’s mistakes were material, and that the Appellant did not

show that he was unaware of the facts at issue when the Debtor

sought discharge.      Accordingly, the district court’s judgment

affirming the bankruptcy court’s decision is

                                     2
    AFFIRMED.




3